DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 65 and 77 both recite the limitation “the operational gas injection rate".  
Claims 70 and 82 both recite “the well conditions”.
Claims 73 and 85 both recite “the maximum flow rate of fluids” and “the average reservoir pressure”.
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-68 and 77-80 are rejected under 35 U.S.C. 103 as being unpatentable over Elmer (US Patent Application Publication No. 2017/0051588) in view of Bridges et al. (US Patent Application Publication No. 2021/0148200).
In reference to claim 65, Elmer discloses a method for controlling a compressor system 100A for gas lift operations (Fig. 1A) comprising:
operating the compressor system 100A at an initial gas injection rate sufficient to lift all liquids from the well (Fig. 2A, step 230; par. 0082);
operating the compressor system 100A for a first incremental period of time at a first incremental gas injection rate, wherein said first incremental gas injection rate is either greater than the initial gas injection rate or less than the initial gas injection rate (Fig. 2B, step 280, par. 0088);
continuing to produce liquids from the well during the first incremental period (par. 0088) while monitoring production pressure within the well (par. 0088 and 0089, “DP measurement”);
when the first incremental gas injection rate is greater than the initial gas injection rate, operating the compressor system for a second incremental period of time at a second incremental gas injection rate where the second incremental gas injection rate is greater than the first incremental gas injection rate or when said second incremental gas injection rate is less than the first incremental gas injection rate, operating the compressor system for a second incremental period of time at a second incremental gas injection rate where the second incremental gas injection rate is less than the first incremental gas injection rate (par. 0089, “flow rate adjustments are made incrementally, such as in 2 inch increments”, this would result in the adjustments in injection rate continuing incrementally to greater or lesser rates, as claimed);
continuing to produce liquids from the well during the second incremental period while monitoring production pressure within the well (pars. 0088 and 0089);
when the first incremental gas injection rate is greater than the initial gas injection rate, operating the compressor system for a third incremental period of time at a third incremental gas injection rate wherein the third incremental gas injection rate is greater than the second incremental gas injection rate or when the first incremental gas injection rate is less than the initial gas injection rate, operating the compressor system for a third incremental period of time at a third incremental gas injection rate wherein the third incremental gas injection rate is less than the second incremental gas injection rate (par. 0089, “flow rate adjustments are made incrementally, such as in 2 inch increments”, this would result in the adjustments in injection rate continuing incrementally to greater or lesser rates until the desired setpoint is reached, as claimed);
continuing to produce liquids from the well during the third incremental period while monitoring production pressure within the well (pars. 0088 and 0089);
identifying the incremental gas injection rate which produced the lowest production pressure while unloading all fluids from the well (par. 0088, “method 200 then includes adjusting a rate of gas injection into the annular region 125 to ensure that a gas flow rate at or just above a pre-determined critical flow velocity is maintained in the production tubing 120”);
setting the identified incremental gas injection rate as the operational gas injection rate for the compressor system and operating the compressor system to produce all fluids from the well (par. 0088, Fig. 2B).
Elmer fails to disclose determining the average production pressure over the incremental periods.  However, in other parts of the method, Elmer discloses measuring the average production pressure (par. 0097, “average DP value taken over a preceding 24 hour period”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to measure the average production pressures over the incremental periods to ensure that an accurate determination of the production pressures is recorded.
In reference to claims 66-68, the claims recite only repeating the above steps for fourth, fifth and sixth incremental periods.  Elmer discloses operating the compressor for incremental periods of time at greater or lesser rates (Fig. 2B, step 280) until a desired setpoint (par. 0087) is reached but doesn’t disclose a particular number of incremental periods.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to continue to inject gas at greater or less rates during a fourth through sixth incremental period as, in the event that the setpoint has not been reached after the third period, the method would necessarily require continuing to inject gas at different rates until the setpoint is reached.  This would only require repeating the previously claimed/disclosed steps, which would be within the range of ordinary skill in the art and it would have been obvious to try these steps to ensure that the setpoint is reached.

In reference to claim 77, Elmer discloses a method for controlling a compressor system 100A for gas lift operations (100A) comprising:
operating the compressor system 100A at an initial gas injection rate sufficient to lift all liquids from the well (Fig. 2A, step 230; par. 0082);
operating the compressor system 100A for a first incremental period of time at a first incremental gas injection rate, wherein said first incremental gas injection rate is either greater than the initial gas injection rate or less than the initial gas injection rate (Fig. 2B, step 280, par. 0088);
continuing to produce liquids from the well during the first incremental period (par. 0088) while monitoring production pressure within the well (par. 0088 and 0089, “DP measurement”);
when the first incremental gas injection rate is greater than the initial gas injection rate, operating the compressor system for a second incremental period of time at a second incremental gas injection rate wherein the second incremental gas injection rate is less than the first incremental gas injection rate or when the first incremental gas injection rate is less than the initial gas injection rate, operating the compressor system for a second incremental period of time at a second incremental gas injection rate wherein said second incremental gas injection rate is greater than the first incremental gas injection rate (par. 0089, “flow rate adjustments are made incrementally, such as in 2 inch increments”, this would result in the adjustments in injection rate continuing incrementally to greater or lesser rates until the desired setpoint is reached, as claimed);
continuing to produce liquids from the well during the second incremental period while monitoring production pressure within the well (pars. 0088 and 0089);
when the first incremental gas injection rate is greater than the initial gas injection rate, operating the compressor system for a third incremental period of time at a third incremental gas injection rate wherein the third incremental gas injection rate is less than the second incremental gas injection rate or when the first incremental gas injection rate is less than the initial gas injection rate, operating the compressor system for a third incremental period of time at a third incremental gas injection rate wherein said third incremental gas injection rate is greater than the second incremental gas injection rate (par. 0089, “flow rate adjustments are made incrementally, such as in 2 inch increments”, this would result in the adjustments in injection rate continuing incrementally to greater or lesser rates until the desired setpoint is reached, as claimed);
continuing to produce liquids from the well during the third incremental period while monitoring production pressure within the well (pars. 0088 and 0089);
identifying the incremental gas injection rate which produced the lowest production pressure while unloading all fluids from the well (par. 0088, “method 200 then includes adjusting a rate of gas injection into the annular region 125 to ensure that a gas flow rate at or just above a pre-determined critical flow velocity is maintained in the production tubing 120”); and
setting the identified incremental gas injection rate as the operational gas injection rate for the compressor system and operating the compressor system to produce all fluids from the well (par. 0088, Fig. 2B).
Elmer fails to disclose determining the average production pressure over the incremental periods.  However, in other parts of the method, Elmer discloses measuring the average production pressure (par. 0097, “average DP value taken over a preceding 24 hour period”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to measure the average production pressures over the incremental periods to ensure that an accurate determination of the production pressures is recorded.
In reference to claims 78-80, the claims recite only repeating the above steps for fourth, fifth and sixth incremental periods.  Elmer discloses operating the compressor for incremental periods of time at greater or lesser rates (Fig. 2B, step 280) until a desired setpoint (par. 0087) is reached but doesn’t disclose a particular number of incremental periods.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to continue to inject gas at greater or less rates during a fourth through sixth incremental period as, in the event that the setpoint has not been reached after the third period, the method would necessarily require continuing to inject gas at different rates until the setpoint is reached.  This would only require repeating the previously claimed/disclosed steps, which would be within the range of ordinary skill in the art and it would have been obvious to try these steps to ensure that the setpoint is reached.

Allowable Subject Matter
Claims 69-76 and 81-88 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bridges et al. (US Patent Application Publication No. 2021/0148200), Rossi (US Patent Application Publication No. 2012/0215364) and Rashid et al. (US Patent Application Publication No. 2021/0042458) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



8/17/22